Citation Nr: 1723449	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  14-06 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for a dental disorder secondary to teeth extractions. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from March 1958 to February 1960 and October 1961 to August 1962.

This matter comes before the Board of Veterans'' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) as to the issue of whether new and material evidence has been received to reopen the claim of service connection for a dental disorder secondary to teeth extractions.  At that time, the Veteran indicated that he wanted a hearing at the RO before a Veterans Law Judge of the Board (known as a Travel Board hearing).

The Board observes that the Veteran's request for a Travel Board hearing was acknowledged by the RO, and that he was given the opportunity to amend his request to a Board hearing via videoconference.  The Board acknowledges that the Veteran was scheduled for a videoconference hearing on January 27, 2017, but cancelled his request on January 25, 2017 due to illness.  

However, on February 9, 2017, the RO received a statement from the Veteran indicating that he still desired a Board videoconference hearing.  There is no indication that any steps have been taken to schedule a videoconference hearing with regard to the issue on appeal; the hearing request has not been withdrawn.  In addition, the Veteran has not otherwise presented testimony on this issue.  As such, the Board must remand the Veteran's claim so that such a hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be scheduled, in accordance with appropriate procedures, for a Board videoconference hearing, so that the Veteran may present testimony as to the issue of whether new and material evidence has been received to reopen the claim of service connection for a dental disorder secondary to teeth extractions. 

The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




